DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the image forming portion (corresponding to 1e in the instant disclosure), the fixing portion (corresponding to 6 in the instant disclosure),and the bonding portion (corresponding to 32 in the instant disclosure) in claims 1-14 and the folding portion (corresponding to 31 in the instant disclosure) in claims 1-7, 9-12, and 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishida (7,260,354).
As to claim 1, Ishida teaches an image forming apparatus (figure 2) comprising: 
an image forming portion (figure 1) configured to form a toner image on a sheet using printing toner and apply powder adhesive on the sheet (column 4, lines 56-65); 
a fixing portion (10) configured to heat the toner image formed on the sheet by the image forming portion and fix the toner image to the sheet (column 5, lines 52-54);
a folding portion (11) configured to fold the sheet having passed through the fixing portion such that a surface of the sheet to which the powder adhesive is applied is inside (column 6, lines 8-14); and 
a bonding portion (12) configured to heat the sheet folded by the folding portion and bond the sheet by the powder adhesive (column 6, lines 15-24), 
wherein the fixing portion and the bonding portion are configured such that a relationship of Tmax1 > Tmax2 is satisfied (column 6, lines 47-50 and column 6, line 65-column 7, line 2), where Tmax1 (°C) is a highest temperature of the powder adhesive when being heated by the fixing portion and Tmax2 (°C) is a highest temperature of the powder adhesive when being heated by the bonding portion (column 6, lines 47-50 and column 6, line 65-column 7, line 9).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamagawa et al. (JP 2008181027 A). 
As to claim 10, Tamagawa et al. teaches an image forming apparatus (figure 2) comprising: 
an image forming portion (9-1, 9-2, 9-3) configured to form a toner image on a sheet using printing toner and apply powder adhesive on the sheet (page 7, paragraph 10 and page 8, paragraph 5); 
a fixing portion (28, 36) configured to heat the toner image formed on the sheet by the image forming portion and fix the toner image to the sheet (page 8, paragraphs 3-5); 
a folding portion (39, 42) configured to fold the sheet having passed through the fixing portion such that a surface of the sheet to which the powder adhesive is applied is inside (page 8, paragraphs 6-7); and 
a bonding portion (49) configured to heat the sheet folded by the folding portion and bond the sheet by the powder adhesive (page 8, paragraphs 8-11), 
wherein the fixing portion and the bonding portion are configured such that a relationship of Q1 < Q2 is satisfied (page 8, paragraphs 10-11), where Q1 (J/mm2) is a heat quantity per unit area applied to the sheet by the fixing portion and Q2 (J/mm2) is a heat quantity per unit area applied to the sheet by the bonding portion  (page 8, paragraphs 10-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (JP 2008181027 A) in view of Takahashi et al. (JP 2008173917 A).
As to claim 1, Tamagawa et al. teaches an image forming apparatus (figure 2) comprising: 
an image forming portion (9-1, 9-2) configured to form a toner image on a sheet using printing toner and apply powder adhesive on the sheet (page 7, paragraph 10); 
a fixing portion (28) configured to heat the toner image formed on the sheet by the image forming portion and fix the toner image to the sheet (page 8, paragraphs 3-5);
a folding portion (39, 42) configured to fold the sheet having passed through the fixing portion such that a surface of the sheet to which the powder adhesive is applied is inside (page 8, paragraphs 6-7); and 
a bonding portion (49) configured to heat the sheet folded by the folding portion and bond the sheet by the powder adhesive (page 8, paragraphs 8-11). 
While Tamagawa et al. teaches the greater thickness of the folded sheet at the bonding portion relative to the fixing portion impacting the heating (page 8, paragraphs 10-11), Tamagawa et al. does not explicitly teach wherein the fixing portion and the bonding portion are configured such that a relationship of Tmax1 > Tmax2 is satisfied, where Tmax1 (°C) is a highest temperature of the powder adhesive when being heated by the fixing portion and Tmax2 (°C) is a highest temperature of the powder adhesive when being heated by the bonding portion.
Takahashi et al. teaches wherein the fixing portion and the bonding portion are configured such that a relationship of Tmax1 > Tmax2 is satisfied, where Tmax1 (°C) is a highest temperature of the powder adhesive when being heated by the fixing portion and Tmax2 (°C) is a highest temperature of the powder adhesive when being heated by the bonding portion (page 8, paragraph 1).
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. to have wherein the fixing portion and the bonding portion are configured such that a relationship of Tmax1 > Tmax2 is satisfied, where Tmax1 (°C) is a highest temperature of the powder adhesive when being heated by the fixing portion and Tmax2 (°C) is a highest temperature of the powder adhesive when being heated by the bonding portion as suggested by Takahashi et al. because such a temperature arrangement reduces softening of the print toner during bonding processing (page 4, paragraphs 3-5 and 11) with predictable results.
As to claim 5, Tamagawa et al. as modified (citations to Tamagawa et al. unless otherwise indicated) teaches wherein a relationship of Q1 < Q2 is satisfied (page 8, paragraphs 10-11), where Q1 (J/mm2) is a heat quantity per unit area applied to the sheet by the fixing portion and Q2 (J/mm2) is a heat quantity per unit area applied to the sheet by the bonding portion (page 8, paragraphs 10-11).

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (JP 2008181027 A) and Takahashi et al. (JP 2008173917 A) as applied to claims 1 and 5 above, and further in view of Ishida (7,260,354).
As to claim 2, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, further including (citations to Tamagawa et al. unless otherwise indicated) wherein Tmax1 is higher than a melting point of the powder adhesive (page 5, paragraph 5 and page 5, paragraph 8-page 6, paragraph 5 of Tamagawa et al.).
Tamagawa et al. as modified does not explicitly teach wherein Tmax2 is lower than the melting point of the powder adhesive and equal to or higher than a glass transition temperature of the powder adhesive. 
Ishida teaches wherein Tmax1 is higher than a melting point of the powder adhesive (column 13, lines 22-23 and column10, lines 35-40), and wherein Tmax2 is lower than the melting point of the powder adhesive and equal to or higher than a glass transition temperature of the powder adhesive (column 13, lines 44-47 and column 10, lines 51-52, where the adhesive is considered to be softened but not melted as this temperature is below the fixable temperature).
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. to have wherein Tmax2 is lower than the melting point of the powder adhesive and equal to or higher than a glass transition temperature of the powder adhesive as suggested by Ishida because it allows the temporary binding of the sheet such that the layers can be exfoliated (column 13, lines 40-47) with predictable results.
As to claim 3, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein both Tmax1 > Tg + 40 and Tmax2 > Tg + 10 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive.
Ishida teaches wherein Tmax1 is higher than a melting point of the powder adhesive (column 13, lines 22-23 and column10, lines 35-40), and wherein Tmax2 is lower than the melting point of the powder adhesive and equal to or higher than a glass transition temperature of the powder adhesive (column 13, lines 44-47 and column 10, lines 51-52, where the adhesive is considered to be softened but not melted as this temperature is below the fixable temperature).Further, Ishida teaches the temperature for sealing differs depending on the required adhesive force and the heat capacity of the paper (column 13, lines 40-47). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that both Tmax1 > Tg + 40 and Tmax2 > Tg + 10 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein both Tmax1 > Tg + 40 and Tmax2 > Tg + 10 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 4, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein both Tmax1 > Tg + 50 and Tmax2 > Tg + 20 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive is referred to as Tg (°C). 
Ishida teaches wherein Tmax1 is higher than a melting point of the powder adhesive (column 13, lines 22-23 and column10, lines 35-40), and wherein Tmax2 is lower than the melting point of the powder adhesive and equal to or higher than a glass transition temperature of the powder adhesive (column 13, lines 44-47 and column 10, lines 51-52, where the adhesive is considered to be softened but not melted as this temperature is below the fixable temperature).Further, Ishida teaches the temperature for sealing differs depending on the required adhesive force and the heat capacity of the paper (column 13, lines 40-47). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that both Tmax1 > Tg + 50 and Tmax2 > Tg + 20 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive is referred to as Tg (°C).
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein both Tmax1 > Tg + 50 and Tmax2 > Tg + 20 are satisfied, where Tg (°C) is a glass transition temperature of the powder adhesive is referred to as Tg (°C) as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 6, Tamagawa et al. as modified teaches all of the limitations of the claimed invention as noted above for claim 5, except explicitly teaching wherein a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2.
Ishida teaches the temperature applied in the bonding portion depends at least on the required or desired bonding force and the heat capacity of the paper (column 5, line 61-column 7, line 2). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion, and therefore the heat quantity per unit area applied, should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2 as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 7, Tamagawa et al. as modified teaches all of the limitations of the claimed invention as noted above for claim 5, except explicitly teaching wherein a relationship of 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2.
Ishida teaches the temperature applied in the bonding portion depends at least on the required or desired bonding force and the heat capacity of the paper (column 5, line 61-column 7, line 2). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion, and therefore the heat quantity per unit area applied, should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that a relationship 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein a relationship 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 8, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, further including (citations to Tamagawa et al. unless otherwise indicated) wherein the fixing portion (28) comprises a first rotary member pair (26, 27) configured to nip the sheet and rotate (page 8, paragraph 3), and a first heating unit (the heat generation part of the rollers in page 8, paragraph 3) configured to heat the sheet being conveyed by the first rotary member pair (page 8, paragraph 3).
While Tamagawa et al. teaches a longer bonding portion (49) as an alternative to reducing conveying speed (page 8, paragraph 11), Tamagawa et al. as modified does not explicitly teach wherein the bonding portion comprises a second rotary member pair configured to nip the sheet and rotate, and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair, and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair.
Ishida teaches wherein the bonding portion (12) comprises a second rotary member pair (121, 122) configured to nip the sheet and rotate (see figure 2), and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair (represented by the curly line in 121; column 6, lines 15-24), and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair (note that in combination, it is considered that in order to produce the heat penetration of the folded sheets desired by Tamagawa et al., page 8, paragraph 11, without the long conveying portion that the conveyance speed of the sheet must be reduced in the bonding portion 12 of Ishida).
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to further have wherein the bonding portion comprises a second rotary member pair configured to nip the sheet and rotate, and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair, and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair as suggested by Ishida because it is a well known alternative bonding configuration allowing the heat penetration necessary to bond the folded sheet with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (JP 2008181027 A), Takahashi et al. (JP 2008173917 A), and Ishida (7,260,354) as applied to claim 8 above, and further in view of Crowley (5,213,560).
As to claim 9, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, further including (citations to Tamagawa et al. unless otherwise indicated) wherein the folding portion (39, 42) is configured to fold the sheet in two such that a length of the sheet in a sheet conveyance direction becomes half (figure 4). 
Tamagawa et al. as modified does not explicitly teach wherein a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2.
Crowley teaches that temperature and time of exposure are well known ways to alter the degree of heating and the strength of an adhesive bond in a similar system (column 5, lines 61-64 and figure 1). Tamagawa et al. teaches slowing the conveyance speed as a way to increase the time of exposure to heating (page 8, paragraph 11). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the speed of the sheet is related to the degree of toner heating and would have recognized the need to optimize the speed reduction amount in order to achieve the desired end product, therefore rendering obvious a speed combination such that a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2 as suggested by Crowley because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (JP 2008181027 A) in view of Ishida (7,260,354).
As to claim 11, Tamagawa et al. teaches all of the limitations of the claimed invention, as noted above for claim 10, except explicitly teaching wherein a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2.
Ishida teaches the temperature applied in the bonding portion depends at least on the required or desired bonding force and the heat capacity of the paper (column 5, line 61-column 7, line 2). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion, and therefore the heat quantity per unit area applied, should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. to have wherein a relationship of 1.0 < Q2/Q1 < 2.2 is satisfied for Q1 and Q2 as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 12, Tamagawa et al. teaches all of the limitations of the claimed invention, as noted above for claim 10, except explicitly teaching wherein a relationship 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2.
Ishida teaches the temperature applied in the bonding portion depends at least on the required or desired bonding force and the heat capacity of the paper (column 5, line 61-column 7, line 2). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the exact temperatures applied to the bonding portion, and therefore the heat quantity per unit area applied, should be optimized in order to achieve the desired end product, therefore rendering obvious a temperature combination such that a relationship 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. to have wherein a relationship 1.3 < Q2/Q1 < 1.9 is satisfied for Q1 and Q2as suggested by Ishida because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.
As to claim 13, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 12, further including (citations to Tamagawa et al. unless otherwise indicated) wherein the fixing portion (28) comprises a first rotary member pair (26, 27) configured to nip the sheet and rotate (page 8, paragraph 3), and a first heating unit (the heat generation part of the rollers in page 8, paragraph 3) configured to heat the sheet being conveyed by the first rotary member pair (page 8, paragraph 3). 
While Tamagawa et al. teaches a longer bonding portion (49) as an alternative to reducing conveying speed (page 8, paragraph 11), Tamagawa et al. as modified does not explicitly teach wherein the bonding portion comprises a second rotary member pair configured to nip the sheet and rotate, and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair, and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair.
Ishida teaches wherein the bonding portion (12) comprises a second rotary member pair (121, 122) configured to nip the sheet and rotate (see figure 2), and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair (represented by the curly line in 121; column 6, lines 15-24), and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair (note that in combination, it is considered that in order to produce the heat penetration of the folded sheets desired by Tamagawa et al., page 8, paragraph 11, without the long conveying portion that the conveyance speed of the sheet must be reduced in the bonding portion 12 of Ishida).
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to further have wherein the bonding portion comprises a second rotary member pair configured to nip the sheet and rotate, and a second heating unit configured to heat the sheet being conveyed by the second rotary member pair, and wherein a relationship of V1 > V2 is satisfied, where V1 (mm/sec) is a sheet conveyance speed by the first rotary member pair and V2 (mm/sec) is a sheet conveyance speed by the second rotary member pair as suggested by Ishida because it is a well known alternative bonding configuration allowing the heat penetration necessary to bond the folded sheet with predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamagawa et al. (JP 2008181027 A) and Ishida (7,260,354) as applied to claim 13 above, and further in view of Crowley (5,213,560).
As to claim 14, Tamagawa et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 13, further including (citations to Tamagawa et al. unless otherwise indicated) wherein the folding portion (39, 42) is configured to fold the sheet in two such that a length of the sheet in a sheet conveyance direction becomes half (figure 4). 
Tamagawa et al. as modified does not explicitly teach wherein a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2.
Crowley teaches that temperature and time of exposure are well known ways to alter the degree of heating and the strength of an adhesive bond in a similar system (column 5, lines 61-64 and figure 1). Tamagawa et al. teaches slowing the conveyance speed as a way to increase the time of exposure to heating (page 8, paragraph 11). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One skilled in the art before the effective filing date would have recognized that the speed of the sheet is related to the degree of toner heating and would have recognized the need to optimize the speed reduction amount in order to achieve the desired end product, therefore rendering obvious a speed combination such that a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2.
It would have been obvious to one skilled in the art before the effective filing date to modify Tamagawa et al. as modified to have wherein a relationship of 0.5 < V2/V1 < 0.75 is satisfied for V1 and V2 as suggested by Crowley because it allows the working ranges of the system to be optimized to account for the materials used and the desired end product with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (7,579,130) teaches glass transition temperatures of polyester resins similar to those disclosed and taught by Tamagawa et al. preferably in the range of 60°C to 90°C.
Watanabe et al. (US PGPub 20130051886 A1) and Ishibashi et al. (US PGPub 2007/0164505 A1) teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853